Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        04-JAN-2021
                                                        01:31 PM
                                                        Dkt. 13 ODDP

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

   ALEXANDER Y. MARN, as Trustee of the Revocable Living Trust
               Agreement of Alexander Y. Marn, and
          ALEXANDER Y. MARN, an individual, Petitioner,

                                vs.

                 THE HONORABLE JAMES H. ASHFORD,
        Judge of the Circuit Court of the First Circuit,
               State of Hawai‘i, Respondent Judge.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                      (CIVIL NO. 98-5371-12)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Alexander Y. Marn’s

petition for writ of mandamus, filed on December 14, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he is entitled to the requested extraordinary writ.     See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; such a writ is

meant to restrain a judge of an inferior court who has exceeded

his or her jurisdiction, has committed a flagrant and manifest

abuse of discretion, or has refused to act on a subject properly

before the court under circumstances in which he or she has a

legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the pending motion is

dismissed.

          DATED: Honolulu, Hawai#i, January 4, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2